Title: [Diary entry: 13 May 1786]
From: Washington, George
To: 

Saturday 13th. Thermometer at 60 in the Morning—64 at Noon and 64 at Night. Lowering all the forepart of the day with drops of rain (but no more) now and then. Evening clear—Wind variable, but mostly at So. Et. I rid to Muddy hole, Dogue run & Ferry plantations; and to the fishery at the latter. Ordered my People to quit hauling, and bring home my Seins. Finished (yesterday evening) planting Corn with the barrel plow, in the Cut intended for experiments at Dogue run. Also finished planting Corn in the Middle cut (this day abt. 3 Oclock) at Muddy hole, in the common way—putting a little dung in each hole, in the poor parts of the ground. The Cotton Seeds, Pumpion Seeds, & Timothy Seeds (which were sowed on the Oats) at Dogue run, were coming up.